HoweiíIj, J.
This is an action on an account for wages and disbursements, as superintendent of the Metairie Race Course, from January 15th, 1862, to November 22d, 1865. Besides the general denial,- the defendants specially deny that • plaintiff was ever superintendent; aver that there was no need of one after April 1862, the premises being occupied by the military ; deny any contract with plaintiff, and claim in reconvention rent of the dwelling occupied by plaintiff from January, 1862, to date of filing the answer, and the price of several' cisterns taken by him.
Judgment was rendered in favor of plaintiff for a part of his demand, and he appealed. Defendants join in the appeal, and ask a judgment in their favor.
It is shown that plaintiff was employed as superintendent in 1860, at a salary ef $2,500 per annum, with the use of the dwelling and garden free of rent; that his duties were to keep the track in order, prepare it for the races, have general care of the premises, receive entrance moneys and make necessary disbursements in the performance of his duties ; that he continued regularly in such employment until the arrival here of the national forces, about the first of May, 1862, when most of the officers of the Association left the city, leaving him on the premises ; that in June or July of that year, one of the officers instructed him to remain and protect the property as long as he could, nothing being said as to compensation ; that in September following, the grounds were taken as a camp by some of the military forces, but not thus occupied constantly ; that plaintiff remained until November, 1865, and did what he could in *299protecting the property, in which he succeeded only in saving the dwelling and fences around it, and some movables sold by him ; that on 23d November, 1864, by a military order, seventeen-twentieths of the stock of the Association were declared confiscated, and plaintiff put in charge of the whole property, as keeper, by the military authorities,' and ordered to account to them; his services to be paid for by the chief quartermaster; that on 22d November, 1865, two days after his letter to plaintiff, D. F. Kenner was notified by the commanding general, that the Metairie Race Course was still in the possession of the military, and that while such possession continued the Association would not be permitted to exercise any acts'of ownership over it.
From this evidence we conclude that plaintiff was in the employment of the-Association until 23d November, 1864, when the military took con‘trol, the national troops having been occasionally camped on the grounds, as the rebel forces had been previously. There being no evidence as to compensation, except the annual salary proven, we must allow that sum, making $7,108 77 for the whole period ; during which time he received $3,203 28, which must be deducted, leaving a balance due him of $3,905 49.
His charges for disbursements are not sustained by the evidence.
. It is therefore ordered, that the judgment appealed from be amended so that plaintiff recover of the defendant, the Metairie Association, the sum of $3,908 49 (instead of $1,354 10) with legal interest, from 23d November, 1864, affirmed in other respects, with costs.